MEMORANDUM **
Federal prisoner Chet Govan appeals pro se the district court’s order denying his 18 U.S.C. § 3582(c)(2) motion to reduce the 262 month sentence imposed following his conviction for multiple crimes stemming from his participation in the robbery of a casino in violation of 18 U.S.C. §§ 2, 924(c), 1951, 1956(a)(1)(B)(i) and (h). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, United States v. Townsend, 98 F.3d 510, 512 (9th Cir.1996) (per curiam), and we affirm.
Govan contends that the district court should have reduced his sentence because Amendment 599 to the United States Sentencing Guidelines lowers the sentencing range for the crimes of which he was convicted. The district court properly denied Govan’s motion because Amendment 599 did not change any aspect of the analysis the district court engaged in when it originally sentenced Govan. See id. at 513.
Govan’s request for appointment of counsel is denied. See id. at 512-13.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rule 36-3.